Citation Nr: 1720092	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  10-41 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for myopathic syndrome.

3.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran had active military service from September 1993 to January 1994 with subsequent service in the Air National Guard.

These matters are before the Board of Veterans' Appeals (Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing at the RO.  A transcript of that hearing is of record.
 
In July 2014, the Board issued a decision in which it denied entitlement to service connection for hypertension, myopathic syndrome (also claimed as muscle disorder), and diabetes mellitus, type II.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a June 2015 Order, the Court vacated the Board decision and remanded the Veteran's claims for action consistent with the directives of a Joint Motion for Remand (JMR-I).

In September 2015, the Board remanded the case for further development consistent with the directives of JMR-I.

In May 2016, the Board issued a second decision in which it again denied the Veteran's claims.  In a February 2017 Order, the Court again vacated the Board decision and remanded the Veteran's claims for action consistent with the directives of a second JMR (JMR-II).



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Parties noted that in JMR-I, the Parties agreed that the Board's July 2014 decision should be vacated because the claims were denied on the assumption that the Veteran had one period of service from September 1993 to January 1994 and failed to account for one additional year of active military service.  Accordingly, in September 2015 the Board remanded the claims to obtain the Veteran's service personnel record from the Air National Guard of Texas.  The RO received a set of medical records which contained no personnel information, apart from noting the Veteran's period of service.

With this information, in May 2016 the Board again denied the claims apparently on the premise that the Veteran had active service from September 1993 to January 1994, but failed to account for an additional period of active military service.  

In JMR-II, the Parties noted that the Veteran was a member of the Air National Guard from August 1993 to April 2009 and agreed that the Board is required to assess whether the Veteran's disabilities relates to a disease or injury and whether that disease or injury relates to a period of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA).  This requires the Board to determine the Veteran's periods of active duty and ACDUTRA in order to adjudicate the claims.

The Parties noted that the record contains an NGB Form 22EF, which indicates that the Veteran had a total of one year, four months, and twenty-four days of active service.  The Parties agreed that vacatur of the May 2016 decision and remand of the issues on appeal was warranted because the Board failed to discuss all periods of active military service.

With regard to the claim for service connection for myopathic pain, the Parties agreed that the Board failed to make a finding as to the credibility and probative value of the Veteran's statements that his myopathic pain began in 1998, during a period of active service.

On these bases, the Board finds that prior to the adjudication of the claims, all periods of the Veteran's service, including any period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) must be verified.

Accordingly, the case is REMANDED for the following actions:

1.  Verify the Veteran's military service including all periods of active service, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA), including his military service in July 2011.  The specific dates-not retirement points-for all of the Veteran's periods of ACDUTRA and INACDUTRA should be identified.  All verified periods of service and responses received must be documented and associated with the claims file.

2.  Schedule the Veteran for a VA examination which addresses the nature and etiology of his hypertension, myopathic pain, and diabetes mellitus, type II.  The claims file must be provided to the examiner for review.  All indicated tests and studies should be performed.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or more probability) that hypertension, myopathic pain, and diabetes mellitus, type II, diagnosed at any time during the pendency of the appeal, had its onset in or is etiologically-related to any period of the Veteran's active duty, ACDUTRA, or INACDUTRA.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

